IN THE SUPRENIE COURT OF PENNSYLVAN|A
WESTERN D|STR|CT

in the interest of P.E., a lvlinor` : No. 120 wm 2016

Petition of: J.G., Natural Father

ORDER

 

AND NOW, this 13th day of December, 20161 the application to exceed word
count limit is grantedl The petition for allowance of appeal submitted on November 30,
2016 shall be accepted for filing. The Respondent shall have ten days from the date of

this order to file an answer or a letter stating that an answer will not be filed.

)\r\~s l¥\/plw.F `

Deputy Prothonotary